Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the claimed invention is directed toward a method of detecting whether time-ordered datasets are ready for analysis based on a representative cluster of records and a data insight quotient (DIQ) which is calculated from a redundancy value, a relevancy value, a complexity value and a noise value of each time-ordered dataset.  The closest prior art of Ertugrul1 teaches clustering time-ordered datasets to generate exact ideal exemplars (page 2615).  However, Ertugrul does not teach determining a DIQ based on a redundancy value, a relevancy value, a complexity value and a noise value.  Other prior art could not be found which render obvious the ordered combination of claimed elements including the calculations as previously described.  Therefore, claims 1-15 are allowed.  








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.L.H/Examiner, Art Unit 2161           

















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
    

    
        1 O.F. Ertugrul, “A novel approach for extracting ideal exemplars by clustering for massive time-ordered datasets”.